                        .   -       -..



                                                                   FILED
                                                                   FEB l 8 2020




                                (
                                          m (n
                                            •J:
                                                  ~ ...t
                                                           {
                                                               <




Case 5:17-cr-00134-BR Document 262 Filed 02/18/20 Page 1 of 3
-o2lc
-osc..




\ . °I                      H- I C..-~ 'O. l




  0




   Case 5:17-cr-00134-BR Document 262 Filed 02/18/20 Page 2 of 3
Case 5:17-cr-00134-BR Document 262 Filed 02/18/20 Page 3 of 3
